Citation Nr: 0925063	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-36 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for chronic gastritis, 
currently rated at 30 percent.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 Regional Office (RO) in 
Milwaukee, Wisconsin rating decision, which continued the 
Veteran's 30 percent disability rating for service-connected 
chronic gastritis, effective August 2003.

The Veteran had a local hearing before an RO hearing officer 
in June 2007.  A transcript of that proceeding has been 
associated with the claims folder.  The Veteran was scheduled 
for another RO hearing before in May 2008, but the Veteran 
cancelled the hearing and through his representative stated 
that he would submit additional evidence within 60 days.  The 
RO provided the Veteran approximately 5 months to submit 
additional evidence, but nothing further was received, and 
the Veteran did not subsequently ask for additional time.

The Veteran's claim was previously before the Board and 
remanded in March 2009.  As will be discussed in greater 
detail below, the requested development has been completed 
and this case is once again before the Board.


FINDING OF FACT

The competent medical evidence shows symptoms of epigastric 
tenderness, vomiting, diarrhea, constipation, pain, nausea, 
gagging, and retching; but does not reflect that the 
Veteran's service-connected chronic gastritis is manifested 
by severe hemorrhages, nor large ulcerated or eroded areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
Veteran's service-connected chronic gastritis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.114, 
Diagnostic Code (DC) 7307 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in February 2006, March 2006, and May 2008 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  These letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.

The March 2006 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, a compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
Veteran's employment and daily life; 

(2) if the Diagnostic Code under which the Veteran is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the Veteran's employment and daily 
life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of 
that requirement to the Veteran; 

(3) the Veteran must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The May 
2008 letter satisfied the above requirements, and the claim 
was subsequently readjudicated following issuance of this 
notice. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The Board notes this matter was 
remanded to the RO in March 2009 to allow the RO the 
opportunity of seeking potentially relevant records from the 
Social Security Administration (SSA).  A request for records 
was made to the SSA; however, by letter dated in April 2009 
the SSA advised VA of the unavailability of the requested 
records, stating they had been destroyed.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with examinations in April 2006 
and April 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's condition since he was last examined.  See 38 
C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board finds these 
examination reports to be thorough and consistent with 
contemporaneous VA and private treatment records.  As will be 
discussed in greater detail below, the examination reports 
were based on review of the claims file, including relevant 
medical records specifically discussed in the reports, an 
interview with the Veteran, and physical examination.  The 
April 2007 report specifically discussed the Veteran's 
symptomatology and the effects of the disability on his 
occupational and daily activities.  Thus, the examinations in 
this case are adequate upon which to base a decision with 
regards to these claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

The Veteran's chronic gastritis is currently rated 30 percent 
under Diagnostic Code 7307, for chronic gastritis with 
multiple, small eroded areas, and various symptoms, including 
epigastric tenderness, vomiting, diarrhea, constipation, 
pain, nausea, gagging, and retching.  The Veteran alleges his 
chronic gastritis warrants a greater rating.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008).  Percentage evaluations are determined by comparing 
the manifestations of a particular disorder with the 
requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2008).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath, supra.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Having reviewed the complete record, the Board finds that the 
Veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
chronic gastritis during any portion of the appeal period.  

The claims file is mostly silent as to treatment for chronic 
gastritis received by the Veteran in the two (2) years 
preceding the Veteran's request for an increased rating in 
January 2006, except for the notation of an upper endoscopy 
in May 2004, which showed a "normal esophagus and 
nonbleeding erythematous gastropathy versus very shallow 
erosions consistent with nonsteroidal drugs."  The Veteran 
reported subsequently stopping all nonsteroidal medication.  
In addition, in June 2004 the Veteran was seen for a follow-
up, at which point he was described as, "Doing well from GI 
standpoint.  No dysphagia; odynophagia; melena; abdominal 
pain."

The Veteran was afforded VA examinations for his chronic 
gastritis in April 2006 and April 2007.  During the April 
2006 examination, the Veteran reported intermittent nausea, 
occasional vomiting, alternating constipation and diarrhea, 
and abdominal tenderness.  Review of the records for 
treatment for other conditions revealed that the Veteran's 
weight had been consistent over the prior two (2) years.  The 
Veteran noted intermittent rectal bleeding.  The examiner 
noted a 2003 sigmoidoscopy remarkable for hemorrhoids and 
evidence of diverticulosis of the descending and proximal 
sigmoid colon without evidence of diverticulitis.  The 
examiner's assessment was chronic nonulcer dyspepsia at least 
partially responsive to the use of proton pump inhibitors.  
In a separate temporally contemporaneous examination with the 
VA, the Veteran reported alcohol consumption, but only one 
(1) or two (2) drinks, two (2) to four (4) times per month.  

During his April 2007 examination, the Veteran reported 
worsening symptoms.  He complained of intermittent nausea, 
with occasional vomiting, on a weekly basis.  He also 
reported burning, gnawing pain in the epigastric region.  The 
Veteran claimed to continue to experience intermittent 
diarrhea and bloody stool.  The examiner concluded the 
Veteran's chronic gastritis resulted in significant effects 
to the Veteran's occupation, due to pain, requiring the 
Veteran work decreased, more flexible hours.  The examiner 
noted the disorder resulted in mild problems with travel and 
prevention of involvement in sports.  In the examiner's 
opinion, "Although the veteran continues to have subjective 
complaints, his symptoms are stable with the present 
medication and diet program."  Medical records following the 
April 2007 examination do not reveal new or worsening 
symptoms of chronic gastritis.

Diagnostic Code (DC) 7307 provides ratings for hypertrophic 
gastritis.  Chronic hypertrophic gastritis, with small 
nodular lesions, and symptoms is rated 10 percent disabling.  
Chronic hypertrophic gastritis, with multiple small eroded or 
ulcerated areas, and symptoms, is rated 30 percent disabling.  
Chronic hypertrophic gastritis, with severe hemorrhages, or 
large ulcerated or eroded areas, is rated 60 percent 
disabling.  Atrophic gastritis, which is a complication of a 
number of diseases, including pernicious anemia, is to be 
rated on the underlying condition.  38 C.F.R. § 4.114 (2008). 

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the DC that 
reflects the predominant disability picture, with elevation 
to the next higher rating where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2008).

The Veteran is appropriately rated at 30 percent under DC 
7307 for his epigastric tenderness, nausea, vomiting, 
diarrhea, and constipation.  In order to quality for a higher 
rating under DC 7307, the Veteran would be required to 
demonstrate severe hemorrhages or large ulcerated or eroded 
areas.  There is no documented evidence of any hemorrhaging 
or large ulcerated or eroded areas.  The Veteran had some 
very shallow eroded areas during his April 2006 VA 
examination, but not large eroded areas.  Thus, the Veteran's 
physiology and symptomatology are consistent with a 30 
percent rating under DC 7307, rather than an increased 60 
percent rating.

The Board acknowledges the Veteran's sincere belief that his 
gastric disability warrants a higher rating.  In his October 
2007 substantive appeal, the Veteran conceded that he had not 
shown hemorrhages or large ulcerated areas necessary to 
warrant a higher rating.  The Veteran asserted, however, that 
he experienced periods of bleeding for years, but diet and 
lifestyle changes had alleviated this problem.  As noted 
above, claims for increased rating are considered based on 
the current level of the Veteran's disability.  See 
Francisco, supra.  The Board notes that when considering a 
claim for an increased rating, the effective date assigned 
may be no more than one (1) year before the claim was filed.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (West 2002 
& Supp. 2008); see generally Hart, supra; Fenderson v. West, 
12 Vet. App. 119 (1999).  Thus, the Board may not grant an 
increased rating based on symptomatology experienced by the 
Veteran years prior to the instant claim for increased 
rating.  
 
The Board has also considered the Veteran's service-connected 
gastrointestinal disability under all other potentially 
applicable diagnostic codes.  However, DCs 7203 to 7205 are 
not for application because the Veteran has never been 
diagnosed with stricture, spasm, or diverticulum of the 
esophagus.  Likewise, the Veteran has never been diagnosed 
with a duodenal, marginal, inguinal, ventral, or femoral 
ulcer; therefore, DCs 7204 to 7306 and 7338 to 7340 are not 
for application.  There is also no evidence of anemia or 
weight loss indicating a significant problem warranting a 
rating of more than 30 percent under the above diagnostic 
codes.

Given that the Veteran's complaints include diarrhea, 
constipation, and abdominal distress, the Board has 
considered whether it is more appropriate to rate the 
veteran's disability symptoms under DC 7319.  DC 7319 
provides a noncompensable disability rating for mild 
irritable colon syndrome with disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
rating is assigned for moderate symptoms, with frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent rating is warranted for severe symptoms, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.

However, he is already evaluated as 30 percent disabled under 
DC 7307, and, as noted, ratings under DCs 7301 to 7329 will 
not be combined with each other.  A single rating will be 
assigned under the DC that reflects the predominant 
disability picture, with elevation to the next higher rating 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2008).  Thus, assigning 
separate disability ratings under these codes is precluded, 
and, because 30 percent is the maximum rating available under 
DC 7319, application of that code would be of no benefit to 
the Veteran.

In light of the VA examiner's finding that the Veteran 
experiences four incapacitating episodes per year, the Board 
has also considered an alternative rating under DC 7323, 
which pertains to ulcerative colitis.  Under that code, a 60 
percent rating is warranted for severe symptoms with numerous 
attacks a year and malnutrition, the health only fair during 
remissions.  A total rating (100 percent) is warranted for 
pronounced symptoms resulting in marked malnutrition, anemia, 
and general debility, or with serious complications, such as 
liver abscess.  38 C.F.R. § 4.114, DC 7323.  In this case, 
however, there is no evidence of malnutrition at any time 
during the pendency of this appeal, and such manifestation is 
required to warrant a 60 percent rating or higher under this 
code.  Thus, a higher, alternative rating is not warranted 
under DC 7323.

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted in this case.  The extraschedular 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
Veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence showing that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

The facts of this case do not show that the Veteran's chronic 
gastritis has resulted in marked interference with his 
employment or required frequent periods of hospitalization at 
any time during the current appeal beyond that contemplated 
by the rating criteria.  The Veteran asserts, in his 
certification of appeal in October 2007, that over the past 
thirty-five (35) years his chronic gastritis limited the 
amount of time he could work.  The Veteran coped with his 
condition by quitting his original job in the heating and 
cooling industry and opening his own business, which he 
continues to operate.  Currently, the record indicates that 
the Veteran continues to perform actual service work less 
than ten (10) hours per week, but the record suggests that 
the Veteran's hours are dictated by market conditions and not 
health conditions.  Although the Veteran has reported 
received SSA benefits, records from that agency have been 
shown to be unavailable. 
 
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  In this case, the April 2007 VA examination notes 
that the impact of the Veteran's chronic gastritis on his 
employment would be due to pain, which is one of the symptoms 
already compensated for in the 30 percent schedular rating.  
Furthermore, it must be noted that the 30 percent rating is 
itself recognition that his industrial capacity is 
significantly impaired.  What the Veteran has not shown in 
this case is that the chronic gastritis has resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

As shown above, and as required by Schafrath, supra, the 
Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the Veteran.  In this case, the Board finds no provision 
upon which to assign a rating greater than 30 percent for the 
Veteran's chronic gastritis.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a rating in excess of 30 percent for chronic 
gastritis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


